
	

113 S2512 IS: Emergency Interstate Bridge Safety Fund Act
U.S. Senate
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2512
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2014
			Mr. McConnell (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish an emergency transportation safety fund for the reconstruction of bridges along the
			 Interstate Highway System, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Emergency Interstate Bridge Safety Fund Act.2.FindingsCongress makes the following findings:(1)The Davis-Bacon Act requires that workers on all federally funded or federally assisted
			 construction projects be paid what is commonly referred to as a prevailing
			 wage, as calculated by the Wage and Hour Division of the Department of
			 Labor.(2)According to the Congressional Budget Office, if the Davis-Bacon Act were repealed, the Federal
			 Government could save an estimated $12,700,000,000 in discretionary
			 outlays from 2015 through 2023.(3)These savings could be redirected to the reconstruction of closed and functionally obsolete bridges
			 along the Interstate Highway System, which would improve highway safety
			 and interstate commerce.IEstablishment and funding101.Repeal of Davis-Bacon Act of 1931 wage requirements(a)In generalSubchapter IV of chapter 31 of title 40, United States Code (40 U.S.C. 3141 et seq.), is repealed.(b)ReferenceBeginning on the date of the enactment of this Act, any reference in any law to a wage requirement
			 under subchapter IV of chapter 31 of title 40, United States Code, shall 
			 be null and void.102.Emergency Interstate Bridge Safety Fund(a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the Emergency Interstate Bridge Safety Fund.(b)Transfers to Emergency Interstate Bridge Safety Fund-(1)In generalThe Secretary of the Treasury shall regularly transfer amounts equal to the savings achieved
			 through the repeal of the wage requirements under subsection (a) from the
			 capital budgets of each affected Federal agency to the Emergency
			 Interstate Bridge Safety Fund.(2)Emergency relief expendituresSection 125(c) of title 23, United States Code, is amended by adding at the end the following:(3)Emergency interstate bridge safety fundAmounts deposited into the Emergency Interstate Bridge Safety Fund established under section 102(a)
			 of the Emergency Interstate Bridge Safety Fund Act are authorized to be obligated to carry out, in priority order, the projects on the current list
			 compiled by the Secretary under section 201(b)(1) of such Act that meet
			 the eligibility requirements set forth in subsection (a)..IIEmergency interstate bridge safety priority list201.Emergency interstate bridge priorities(a)ListThe Secretary of Transportation, in consultation with a representative sample of State and local
			 government transportation officials, shall compile a prioritized list of
			 emergency interstate bridge projects, which will guide the allocation of
			 funding to the States from the Emergency Interstate Bridge Safety Fund
			 established under section 102.(b)CriteriaIn compiling the list under subsection (a), the Secretary of Transportation, in addition to any
			 other criteria established by the Secretary, shall rank the emergency
			 interstate bridge projects in descending order, beginning with projects
			 that—(1)are part of the Federal interstate highway system;(2)involve a bridge that is closed or deemed functionally obsolete by the Federal Highway
			 Administration for safety reasons;(3)have a significant impact on interstate commerce;(4)would affect a significant volume of traffic; and(5)have the greatest overall value to the surrounding community.(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of
			 Transportation shall submit a report to Congress that includes—(1)a prioritized list of emergency interstate bridge projects to be funded through the Emergency
			 Interstate Bridge Safety Fund; and(2)a description of the criteria used to establish the list referred to in paragraph (1).(d)Quarterly updatesNot less frequently than 4 times per year, the Secretary of Transportation shall—(1)update the report submitted pursuant to subsection (c);(2)send a copy of the report to Congress; and(3)make a copy of the report available to the public through the Department of Transportation’s
			 website.
					
